856 F.2d 187Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary Ann SPANOVICH, Plaintiff-Appellant,v.DEPARTMENT OF CHILD PROTECTIVE SERVICES, Wake County Dept.of Social Services, Defendant-Appellee.
No. 87-3171.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided Aug. 17, 1988.

Mary Ann Spanovich, appellant pro se.
Michael R. Ferrell, Corinne Griffin Russell, County Attorney's Office, for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Upon review of the record and the opinion of the district court dismissing plaintiff's complaint as frivolous under 28 U.S.C. Sec. 1915(d), we find this appeal to be without merit.  The district court did not abuse its discretion in setting aside the entry of default or in dismissing the action, and we affirm the judgment below on the reasoning of the district court.  Spanovich v. Department of Child Protective Services, C/A No. 87-410-Civ-5 (E.D.N.C. Oct. 15, 1987).  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.